Exhibit 10.1




MINING LEASE WITH OPTION TO PURCHASE




This Agreement, effective as of the 1st day of March, 2006, is between Scoonover
Exploration LLC, (“Owner”, whether one or more), whose address is Scoonover
Exploration LLC, c/o E.L. Hunsaker III – Managing Member, P.O. Box 2021, Elko,
Nevada 89803, and HuntMountain Resources (“HuntMountain”), whose address is
HuntMountain Resources, c/o Tim Hunt - President, 1611 N. Molter Road #201,
Liberty Lake, WA 99019.




Owner represents that he is the owner of and is in possession of certain
unpatented lode mining claims located in: Sections 1, 2, 10, 11, 12, 14, 15, 22,
and 23; Township 33 North, Range 36 East, Pershing County, Nevada (the
“Property” or the “Dun Glen Project”), more particularly described in Exhibit A
attached to this Agreement and incorporated by reference in this Agreement.




HuntMountain desires to obtain and Owner is willing to grant a mining lease of
the Property, together with an exclusive option to purchase the Property.




NOW THEREFORE, in consideration of an advance royalty payment in the amount of
Five Thousand Dollars ($5,000.00) previously paid to Owner, the receipt and
sufficiency of which are acknowledged by Owner, and further in consideration of
the mutual covenants and conditions contained in this Agreement, the parties
agree as follows:




Lease.  Owner leases the Property to HuntMountain, together with all
appurtenances and water rights incident to the Property and all improvements and
personal property on the Property.




Additional Property.  (a)  Owner represents that he has no interest in any
mining property, fee lands, or water rights (except the Property) within one
mile from the outside property boundary of the Dun Glen Project shown in Exhibit
C attached to this Agreement and incorporated by reference in this Agreement.
 If Owner has any such interest it shall, at HuntMountain’s option, be deemed a
part of the Property for the purposes of this Agreement.




(b)  If during the term of this Agreement, Owner locates or otherwise acquires
an interest in any mining property, fee lands, or water rights within the area
described in the foregoing subparagraph (a), the interest shall, at
HuntMountain’s option, be deemed a part of the Property for the purposes of this
Agreement.  If HuntMountain acquires any such interest, it shall be deemed a
part of the Property for the purposes of this Agreement.




(c)  Owner shall use his best efforts to enter into a lease/option agreement for
the claims owned by Heckman and Painter as set forth in Exhibit B attached to
this Agreement and incorporated by reference in this Agreement. Upon entrance
into a lease/option agreement to acquire the claims owned by Heckman and Painter
shown in Exhibit B, and for consideration of $1.00, Owner will assign the
agreement to HuntMountain Resources.  HuntMountain Resources will assume the
lease/option agreement and make all payments and obligations referenced therein.





Page 1 of 20




--------------------------------------------------------------------------------




Term.  (a)  The initial term of this Agreement shall be ten (10) years from the
date of this Agreement, unless sooner surrendered or otherwise terminated, or
until the earlier exercise of the option granted by the paragraph entitled
“Option.”




(b)  HuntMountain may extend the initial term of this Agreement for an
additional period of ten (10) years by giving Owner notice of the extension not
less than thirty (30) days prior to the expiration of the initial term thereof.




Exclusive Possession.  HuntMountain shall have the exclusive possession of the
Property during the term of this Agreement.




Right of Ingress and Egress. HuntMountain shall have unrestricted rights ingress
and egress to, across and upon the property.




Title.  (a)  Owner warrants that he is in possession of the Property, that he
has the right to enter into this Agreement, that he knows of no other person
asserting any interest in the Property or the ground covered thereby, and that
the Property is free from all liens and encumbrances, except liens for property
taxes not yet due and payable. Owner further warrants to HuntMountain the quiet
enjoyment of the Property and the right to explore, develop, and mine the same.




(b)  Owner warrants that the unpatented mining claims included in the Property
have been properly located, and that for each assessment year assessment work
has been performed (or other steps taken in accordance with law) for the benefit
of the claims. Owner warrants and will defend title to the Property and the
ground covered thereby against all persons whomsoever.




(c)  Owner shall provide HuntMountain with recording data with respect to deeds,
easements, or other documents which bear upon Owner’s title to the Property, and
shall provide HuntMountain with copies of all such documents, together with all
title opinions, in Owner’s possession or control. Owner shall, upon
HuntMountain’s request record any such document in Owner’s possession or control
which has not been recorded. Owner shall deliver to HuntMountain all abstracts
in Owner’s possession or control. Upon the termination of this Agreement
HuntMountain shall return all such abstracts to Owner.




(d)  At HuntMountain’s request, Owner shall take all action necessary (including
judicial proceedings) to remove any cloud from or cure any defect in his title
to the Property. If Owner fails or refuses to take any such action, HuntMountain
may take such action in Owner’s name. Owner shall cooperate with HuntMountain in
any such action taken. HuntMountain may recover from Owner or from any payments
thereafter to become due to Owner under this Agreement all costs and expenses
(including attorney’s fees) incurred by HuntMountain in any such action.




(e)  If the United States or any third person attacks the validity of any mining
claim included in the Property for any reason except HuntMountain’s failure to
comply with its obligation to perform assessment work or to record and file
evidence thereof pursuant to this Agreement, HuntMountain shall have no
obligation to defend the validity of the claim.








Page 2 of 20




--------------------------------------------------------------------------------

(f)  If Owner owns a lesser interest in any part of the Property than the
entirety thereof (or such other interest as may be set forth in Exhibit A), then
all royalties payable under this Agreement with respect to that part of the
Property shall be reduced proportionally and the purchase price payable under
this Agreement shall be reduced proportionally (pro-rata on an acreage basis)
with respect to that part of the Property.




Lesser Interest.  (a)  If Owner’s title fails as to any part of the Property, no
royalty shall be payable with respect to the part of the Property as to which
title has failed and the purchase price payable under this Agreement shall be
reduced proportionally (pro-rata on an acreage basis) with respect to that part
of the Property.




(b)  If Owner owns a lesser interest in any part of the Property than the
entirety thereof (or such other interest as may be set forth in Exhibit A), then
all royalties payable under this Agreement with respect to that part of the
Property shall be reduced proportionally and the purchase price payable under
this Agreement shall be reduced proportionally (pro-rata on an acreage basis)
with respect to that part of the Property.




(c)  Subject to the provisions of the foregoing subparagraphs (a) and (b), if
any part of the Property is subject to any royalties or other payments other
than those specifically reserved to Owner in this Agreement, such royalties or
other payments shall be deducted from any amounts payable to Owner under this
Agreement.




Undivided Interests.  If the interest claimed by Owner in any part of the lands
described in Exhibit A is less than 100%, the interest claimed by Owner is set
forth in Exhibit A. Any representation or warranty of title made by Owner shall
apply only to the interest set forth in Exhibit A. The royalty provided for in
the paragraph entitled “Royalty” shall be reduced so as to be proportional to
the interest set forth in Exhibit A with respect to each part of the Property.
If Owner owns or hereafter acquires an interest in any part of the lands
described in Exhibit A greater than that set forth in Exhibit A, such interest
shall be deemed a part of the Property, Exhibit A shall be deemed amended to
include such interest, and the royalty payable under this Agreement with respect
to that portion of the Property shall be increased proportionally.




Royalty.  (a)  HuntMountain shall pay an advance minimum royalty to Owner on the
dates and in the amounts as follows:




$15,000 upon the execution of this Agreement

$22,500 upon the first anniversary of this Agreement

$25,000 upon the second anniversary of this Agreement

$27,500 upon the third anniversary of this Agreement

$30,000 upon the fourth anniversary of this Agreement

$32,500 upon the fifth anniversary (and each anniversary thereafter) of this

               Agreement




These advance minimum royalty payments shall be in lieu of any obligation on the
part of HuntMountain, express or implied, to explore, develop, mine, or perform
any work on or in connection with the Property, except as provided in the
paragraph entitled and “Assessment Work”.





Page 3 of 20




--------------------------------------------------------------------------------




(b)  Subject to the provisions of the paragraphs entitled “Undivided Interests”
and “Lesser Interest”, HuntMountain shall pay to Owner a royalty of three
percent 3 % of the Net Smelter Returns from all ores, minerals, or other
products removed from the Property and sold or processed by HuntMountain. There
shall be credited against the production royalty payments provided for in this
subparagraph (b) all advance minimum royalties previously paid pursuant to the
foregoing subparagraph (a).




(c)

At any time during the term of this Agreement HuntMountain shall have the right
to purchase up to two (2) percentage points of the Net Smelter Returns royalty
for one million Dollars ($1,000,000.00) per percentage point. There shall be
credited against the royalty production purchase price provided for in this
subparagraph (c) all advance minimum and Net Smelter Returns royalties
previously paid pursuant to the foregoing subparagraphs (a) and (b).




(d)

 

“Net Smelter Returns” means--




(i)  in the case of ores, minerals, or other products which are sold by
HuntMountain in the crude state, the amount received by HuntMountain from the
purchaser of the ores, minerals, or other products, less Allowable Deductions,




(ii)  in the case of ores, minerals, or other products which are processed by or
for the account of HuntMountain to produce concentrates or other saleable
intermediate products which are sold by HuntMountain, the amount received by
HuntMountain from the purchaser of the concentrates or other saleable
intermediate products, less Allowable Deductions,




(iii)  in the case of ores, minerals, or other products which are processed by
or for the account of HuntMountain to produce concentrates or other saleable
intermediate products which are smelted or otherwise further processed by or for
the account of HuntMountain, an amount equal to the market value of the
concentrates or other saleable intermediate products f.o.b. the plant producing
the concentrates or other saleable intermediate products (which amount shall be
deemed to have been received by HuntMountain), less Allowable Deductions,




(iv)  in all other cases, the amount received by HuntMountain from the purchaser
of the ores, minerals, or other products (or, if such ores, minerals, or other
products are deemed to be sold, an amount equal to the market value thereof
f.o.b. the plant producing the same (which amount shall be deemed to have been
received by HuntMountain)), less Allowable Deductions.




(e)

“Allowable Deductions” means, to the extent borne or to be borne by
HuntMountain:




(i)  sales, severance, and other similar taxes,




(ii)  charges for and taxes on transportation from the mine or, if the ores are
processed, the plant producing the concentrates or other saleable products, to
the place of sale,





Page 4 of 20




--------------------------------------------------------------------------------




(iii)  insurance and security costs and charges,




(iv)  purchaser’s, smelting, refining, and other treatment charges or costs,




(v)  representation, assaying, and umpire costs and fees, and




(vi)  marketing costs and commissions.




If ores, minerals, or other products are deemed to have been sold, Allowable
Deductions shall include amounts representing the items enumerated above to the
extent that they would have been borne by HuntMountain had the ores, minerals,
or other products actually been sold.




Stockpiling.  (a)  HuntMountain may stockpile any ores, minerals, or other
products produced from the Property at such place or places as HuntMountain may
elect, either upon the Property or upon other property.




(b)  If HuntMountain stockpiles or holds in inventory any ores, minerals, or
other products upon other property for a period longer than six (6) months, such
ores, minerals, or other products shall be deemed to have been sold, and
HuntMountain shall pay to Owner the royalty determined as provided in the
paragraph entitled “Royalty”.




Commingling.  HuntMountain may commingle ores, minerals, or other products from
the Property (“Subject Ore”) with ores, minerals or other products from other
property (“Other Ore”).  Before commingling, HuntMountain shall weigh and sample
the Subject Ore and Other Ore in accordance with sound mining and metallurgical
practice for moisture and metal content and assay the samples to determine metal
content.  HuntMountain shall keep records showing weights or volumes, moisture,
percent metal content, and gross metal content of the Subject Ore and Other Ore.
 Royalties shall be allocated between Subject Ore and Other Ore on the basis of
gross metal content, with due regard being given to the difference, if any,
between the royalty rate on the Subject Ore and the royalty rate on Other Ore.




Payment.  (a)  HuntMountain shall make all payments due Owner under this
Agreement by check which shall be made payable to all owners jointly and shall
be transmitted to Owner as provided in the paragraph entitled “Notices”.




(b)  All royalty payments shall be made on or before the 25th day of the
calendar month following the calendar quarter in which payment is received or
deemed to have been received for such ores, minerals, or other products.




(c)  Royalty payments shall be accompanied by a statement indicating the amount
of ores, minerals, or other products sold or processed and the computation of
the royalty being paid. The statement shall be conclusively presumed true and
correct after the expiration of ninety (90) days after the date furnished,
unless within the ninety (90) day period Owner takes written exception,
specifying with particularity the items excepted to and the ground for each
exception. Owner shall be entitled to an independent audit of the matters
covered by the statement, at Owner’s expense, provided that the audit is
conducted by an accounting firm of recognized





Page 5 of 20




--------------------------------------------------------------------------------

standing, at least one of whose members is a member of the American Institute of
certified Public Accountants.




(d)  If at any time during the term of this Agreement it appears that one or
more third parties may have a claim of ownership in the Property, the minerals
lying in or under the Property, or royalties or other payments with respect to
the Property, HuntMountain may withhold from any payments which would otherwise
be due to Owner under the terms of this Agreement an amount sufficient to
satisfy the claims.  HuntMountain shall deposit the amount withheld in escrow,
giving notice of the deposit to Owner, the amount to remain in escrow until the
controversy is resolved by decision of a court or arbitrators, or otherwise.
Owner shall pay when due and before delinquent all taxes required by this
Agreement to be paid by Owner and all mortgage and other payments required to
preserve Owner’s interest in the Property. Owner shall furnish HuntMountain with
receipts or other evidence of such payments. If at any time during the term of
this Agreement it appears that any one or more third parties may have a claim
against the Property by reason of any tax, mortgage, or other lien, HuntMountain
may pay any past due payments and shall be subrogated to all rights of the
holder against Owner. If HuntMountain makes any payments to one or more third
parties as a result of any claim of ownership, tax, mortgage, or lien, either by
way of contract, settlement, compromise, pursuant to final judgment of any court
of record, or otherwise, HuntMountain may recover from Owner or from payments
thereafter to become due to Owner under this Agreement the amount of any payment
and all costs and expenses (including attorneys’ fees) incurred by HuntMountain
in connection with the claim of ownership, tax, mortgage, or lien.




Operations.  (a)  During the term of this Agreement, HuntMountain shall have
free and unrestricted access to the Property, and shall have the right (i) to
explore and develop the property.   After exercising the option to purchase,
HuntMountain shall have the right to mine the Property, and to extract, remove,
and sell or otherwise dispose of for its own account any and all ores, minerals,
or other products, (ii) to remove ores, air, water, waste, and materials from
the Property or from other property by means of underground or surface
operations on or in the Property or on or in other property, (iii) to deposit
ores, water, waste, tailings, and materials from the Property or other property
on or in the Property, and to use any part of the Property for waste dumps and
tailings disposal areas, (iv) to conduct on or in the Property general mining,
treatment, processing, and related operations respecting the Property and other
property, and to use an¥ part of the Property for any purposes incident to such
operations, and (v) to construct, use, and maintain on the Property such roads,
improvements, structures, equipment, personal property, and fixtures as may be
necessary or convenient for the conduct of HuntMountain’s operations.




(b)  HuntMountain shall conduct all operations on the Property in a good and
workmanlike manner and in accordance with accepted mining practice. All
decisions with respect to exploration, development, and mining of the Property
and the selling of ores, minerals, concentrates, or other products from the
Property, including all decisions regarding the commencement, suspension,
resumption, or termination of any operations, shall be made by HuntMountain in
its sole discretion. HuntMountain may sell ores, minerals, or other products,
and may stockpile ores, minerals, or other products for any length of time
before selling the same. There are no covenants or agreements regarding these
matters other than those expressly set forth in this Agreement.





Page 6 of 20




--------------------------------------------------------------------------------




(c)  HuntMountain may use any mining method, whether or not the method is in
general use at the time of the execution of this Agreement, including without
limitation, underground mining (including methods, such as block caving, which
result in the disturbance or subsidence of the surface), surface mining
(including strip mining, open pit mining, and dredging), and in situ mining
(including solution mining, leaching, gasification, and liquification).




(d)  HuntMountain shall comply with all laws and regulations governing its
operations on the Property, including all laws and regulations regarding
reclamation of the Property. If this Agreement is inconsistent with or contrary
to any law or regulation, the law or regulation shall control and this Agreement
shall be deemed to be modified accordingly.




Easements.  If requested by HuntMountain from time to time during the term of
this Agreement, Owner shall execute, acknowledge, and deliver to HuntMountain
one or more instruments granting to HuntMountain, without cost to HuntMountain,
easements upon, over, or through the Property or upon, over, or through other
property owned by Owner, for the construction, maintenance, use, and removal of
pipe lines, telephone lines, electrical power or transmission lines, roads,
railroads, tramways, flumes, ditches, shafts, drifts, tunnels, and other
facilities necessary or convenient for HuntMountain’s operations on or in the
Property or on or in other Property.




No Implied Covenants.  No covenants or conditions relating to the exploration,
development, mining, or related operations on or in connection with the
Property, or the timing thereof, other than those expressly provided in this
Agreement, shall be implied. After commencing any exploration, development,
mining, or related operations on or in connection with the Property,
HuntMountain may in its sole discretion curtail or cease such operations so long
as it continues to make any payments due Owner under this Agreement.




Protection from Liens and Damages.  HuntMountain shall keep the Property free of
liens for labor performed or materials or merchandise furnished for use on the
Property under this Agreement, and shall hold Owner harmless from all costs,
loss, or damage which may result from any work or operations of HuntMountain or
its possession or occupancy of the Property. Owner shall be responsible for and
shall hold HuntMountain harmless for any preexisting environmental or
reclamation liabilities. HuntMountain shall be responsible for and shall hold
Owner harmless for any environmental or reclamation liabilities incurred during
the term of this Agreement.




Taxes.  Owner shall pay all taxes levied against the Property prior to the date
of this Agreement. HuntMountain shall pay all taxes levied against the Property
during the term of this Agreement. In the case of taxes for the tax year in
which this Agreement commences, and for the tax year in which this Agreement
ends, there shall be an apportionment, HuntMountain to bear the proportion of
taxes upon the Property applicable to the part of the tax year included under
this Agreement, and Owner to bear the balance of the taxes.  HuntMountain shall
pay all taxes levied during the term of this Agreement against all improvements,
structures, equipment, personal property, and fixtures placed upon the Property
by HuntMountain and all taxes levied against HuntMountain as an employer of
labor.  All taxes shall be paid when due and before delinquent, but HuntMountain
shall be under no obligation to pay any tax so long as the tax is





Page 7 of 20




--------------------------------------------------------------------------------

being contested in good faith and by appropriate legal proceedings and the
nonpayment thereof does not adversely affect Owner or any right, title, or
interest of Owner in or to the Property.




Insurance.  HuntMountain shall carry at all times during the term of this
Agreement worker’s compensation and other insurance required by state laws and
mining regulations, or HuntMountain may self-insure as to such matters if it
qualifies as a self-insurer under the appropriate laws and regulations.




Inspection.  (a)  Owner or Owner’s authorized representative may enter on the
Property at any reasonable time for the purpose of inspection, but shall enter
at Owner’s own risk and so as not to hinder unreasonably the operations of
HuntMountain. Owner shall indemnify and hold HuntMountain harmless from any
costs, loss, or damage by reason of injury to or the presence of Owner or
Owner’s representatives on the Property.




(b)  Owner or Owner’s authorized representative may, at any reasonable time,
inspect any records pertinent and necessary for the purpose of substantiating
the compliance of HuntMountain with the provisions of this Agreement.




Data.  (a)  Upon the execution of this Agreement, Owner shall deliver to
HuntMountain all drill core, all geological, geophysical, and engineering data
and maps, logs of drill holes, results of assaying and sampling, and similar
data concerning the Property (or copies thereof) which are in Owner’s possession
or control.




(b)  Upon the surrender or other termination of this Agreement (except by
exercise of the option contained in the paragraph entitled “Option”),
HuntMountain shall, within sixty (60) days after termination, (i) return to
Owner all drill core and original data delivered by Owner to HuntMountain which
are then in HuntMountain’s possession or control, and (ii) make available for
inspection by Owner all factual geological and geophysical data and maps (not
including interpretive data), logs of drill holes, and results of assaying and
sampling pertaining to the Property which HuntMountain has obtained as a result
of its exploration work under this Agreement and which are then in
HuntMountain’s possession or control. Upon Owner’s request made within sixty
(60) days after termination of this Agreement (except by exercise of the option
contained in the paragraph entitled “Option”), HuntMountain shall, at Owner’s
expense, provide Owner with the drill core designated by Owner and with copies
of any portion of the geological and geophysical data and maps (not including
interpretive data), logs of drill holes, and results of assaying and sampling
designated by Owner.




(c)  HuntMountain makes no representation or warranty as to the accuracy or
completeness of any such data or information, and shall not be liable on account
of any use by Owner or any other person of any such data or information.
HuntMountain shall not be liable for the loss or destruction of any drill core.




Confidentiality.  All information obtained by Owner or Owner’s authorized
representatives from HuntMountain arising out of HuntMountain’s activities on
the Property pursuant to this Agreement shall be kept strictly confidential by
Owner and shall not be released to any third person except upon the prior
written consent of HuntMountain.








Page 8 of 20




--------------------------------------------------------------------------------

Option.  (a) Owner grants to HuntMountain during the term of this Agreement the
sole and exclusive option to purchase the Property, together with all
appurtenances and water rights incident thereto and all improvements and
personal property thereon, free and clear of all liens and encumbrances, for a
total purchase price of Five Thousand Dollars ($5,000.00). The delivery to
Scoonover of a copy of a mine plan of operations approved by the lead government
agency having responsibility for such approval or a final feasibility study
approved by the HuntMountain Resources management shall be a condition precedent
to the exercise of the option.  The Quit Claim Deed shall provide for the
reservation of the Royalty by Owner and HuntMountain Resources’ covenant and
obligations to pay the Royalty and Minimum Royalty Payments and HuntMountain
Resources’ other obligations which shall survive Owner’s execution and delivery
of the Deed.




(b) Owner grants to HuntMountain the exclusive right to purchase the Property,
subject to the Royalty reserved by Owner and subject to HuntMountain’s
obligations under the conveyance executed and delivered by Owner on the closing
of the Option.  HuntMountain may exercise the Option at any time after
HuntMountain commits to commence development of a mine or mining on the Property
or completes a positive feasibility study for development or mining on the
Property.  The Purchase Price for the Property shall be Five Thousand Dollars
($5,000.00).




(c) Notice of Election.  If HuntMountain elects to exercise the Option,
HuntMountain shall deliver written notice to Owner.  On Owner’s receipt of
HuntMountain’s notice of exercise of the Option, the parties shall make diligent
efforts to close the conveyance of the Property, as applicable, within thirty
(30) days after Owner’s delivery of the notice.




(d) Real Property Transfer Taxes.  HuntMountain shall pay the real property
transfer taxes, if any, the costs of escrow and all recording costs incurred in
closing of the Option.  The parties acknowledge that there are presently no real
property transfer taxes assessed on the transfer of title to unpatented mining
claims, including the unpatented mining claims which constitute the Property.




(e) Proration of Taxes.  Payment of any and all state and local real property
and personal property taxes levied on the Property and not otherwise provided
for in this Agreement shall be prorated between the parties as of the closing of
any transaction on the basis of a thirty (30) day month.  The parties
acknowledge that there are presently no real property taxes assessed against
unpatented mining claims, including the unpatented mining claims which
constitute the Property.




(f) Payment on Closing.  On closing of the Option, HuntMountain shall pay the
Purchase Price to Owner in cash or by wire transfer.




(g) Conveyance on Closing.  If HuntMountain exercises and closes the Option,
Owner shall execute and deliver to HuntMountain a conveyance of the Property
which contains the reservation of the Royalty in this Agreement.  On the closing
of the Option, the parties shall complete the conveyance by inserting the
description of all of the unpatented mining claims which comprise the Property
on closing of the Option.  The execution, delivery and recording of the
conveyance shall not constitute a merger of HuntMountain’s obligations under
this Agreement which shall survive the closing of the Option.  Owner and
HuntMountain shall





Page 9 of 20




--------------------------------------------------------------------------------

execute and deliver such other written assurances and instruments as are
reasonably necessary for the purpose of closing the purchase of the Property.




(h) Effect of Closing.  On closing of the Option, HuntMountain shall own the
Property, subject to the Royalty reserved by Owner and HuntMountain’s
obligations which survive exercise of the Option and the obligations stated in
the conveyance of the Property.







Termination and Surrender.  (a)  If HuntMountain fails to comply with the
provisions of this Agreement, including the paragraph entitled “Royalty”, and if
HuntMountain does not initiate and diligently pursue steps to correct the
default within thirty (30) days after notice has been given to it by Owner
specifying with particularity the nature of the default, then upon the
expiration of the thirty (30) day period, all rights, liabilities, and
obligations of HuntMountain under this Agreement shall terminate, except that
(i) HuntMountain shall have the rights provided in the paragraphs entitled
“Removal of Property” and “Access”, and (ii) HuntMountain shall have those
liabilities existing on the date of termination, the obligations provided in the
paragraph entitled “Data”, and liability for payments under the paragraph
entitled “Royalty” then due or, in the case of production royalties, then
accrued. Any default claimed with respect to the payment of money may be cured
by the deposit in escrow the amount in controversy (not including interest or
claimed consequential, special, exemplary, or punitive damages) and giving of
notice of the deposit to Owner, the amount to remain in escrow until the
controversy is resolved by decision of a court or arbitrators, or otherwise.  If
HuntMountain by notice to Owner disputes the existence of a default, then this
Agreement shall not terminate unless HuntMountain does not initiate and
diligently pursue steps to correct the default within thirty (30) days after the
existence of a default has been determined by decision of a court or
arbitrators, or otherwise.




(b)  Subject to the right of Owner to terminate this Agreement as provided in
the foregoing subparagraph (a), controversy between the parties to this
Agreement shall not interrupt operations under this Agreement.  In the event of
any controversy, HuntMountain may continue operations under this Agreement and
shall make the payments provided for in this Agreement notwithstanding the
existence of the controversy.  Upon the resolution of the controversy, such
payments or restitutions shall be made as required by the terms of the decision
of the court or arbitrators, or otherwise.




(c)  Upon sixty (60) days written notice, HuntMountain may at any time terminate
this Agreement as to all or any part of the Property by delivering to Owner or
by filing for record in the appropriate office (with a copy to Owner) a
recordable Surrender of this Agreement or a Partial Surrender describing that
portion of the Property as to which this Agreement is surrendered. Upon mailing
the Surrender or Partial Surrender to Owner or to the appropriate office, all
rights, liabilities, and obligations of HuntMountain under this Agreement with
respect to the portion of the Property as to which this Agreement is terminated
shall terminate, except that (i) HuntMountain shall have the rights provided in
the paragraphs entitled “Removal of Property” and “Access”, and (ii)
HuntMountain shall have those liabilities existing on the date of termination,
the obligations provided in the paragraph entitled “Data”, and liability for
payments under the paragraph entitled “Royalty” then due or, in the case of
production royalties, then accrued.








Page 10 of 20




--------------------------------------------------------------------------------

Removal of Property.  For a period of six (6) months after the termination of
this Agreement HuntMountain shall have the right (but not the obligation) to
remove from the Property all broken or stockpiled ore, minerals, or other
products (subject to the payment of royalties provided for in this Agreement),
dumps, tailings, and residue, and all structures, equipment, personal property,
and fixtures owned by HuntMountain or erected or placed on or in the Property by
HuntMountain, except mine timbers in place. HuntMountain may keep one or more
watchmen on the Property during the above-mentioned period.




Access.  For as long as necessary after termination of this Agreement,
HuntMountain shall have the right of access to and across the Property for
reclamation purposes.




Amendments, Relocations, and Patents.  During the term of this Agreement
HuntMountain shall have the right (but not the obligation) to amend or relocate
any or all of the unpatented mining claims included in the Property, to locate
placer claims on ground theretofore covered by lode claims and vice versa, to
locate mill sites on ground theretofore covered by mining claims and vice versa,
and to locate any fractions existing on the date of this Agreement or resulting
from the location, amendment, or relocation of mining claims or mill sites.  All
such locations, amendments, or relocations shall be made in the name of Owner.
 At the request of HuntMountain, Owner shall apply for patent for any or all of
the unpatented mining claims and mill sites.  All expenses authorized by
HuntMountain in connection with locating, amending, or relocating mining claims
or mill sites or prosecuting patent proceedings shall be borne by HuntMountain.
The rights of HuntMountain under this Agreement shall extend to all such
locations, amended locations, relocations, and patented mining claims and mill
sites.




Compliance with Federal Land Policy and Management Act.  (a)  Owner warrants
that the location notices or location certificates for the unpatented mining
claims included in the Property have been timely filed in the proper office of
the Bureau of Land Management pursuant to § 314(b) of the Federal Land Policy
and Management Act of 1976, 43 U.S.C. § 1744(b).




(b)  Owner warrants that evidence of assessment work or notices of intention to
hold for the unpatented mining claims included in the Property have been timely
recorded in the proper county (or recording district) office and timely filed in
the proper office of the Bureau of Land Management pursuant to § 314(a) of the
Federal Land Policy and Management Act of 1976, 43 U.S.C. § 1744(a), for each
assessment year for which such recording and filing was required to and
including the assessment year ending September 1, 2005.




Assessment Work.  (a)  Owner warrants that the annual assessment work required
to hold the Property has been performed for the assessment year ending September
1, 2005.  HuntMountain shall perform the assessment work for the benefit of the
Property for the assessment year ending September 1, 2006 and for every year
thereafter in which HuntMountain continues this Agreement beyond the 1st day of
June of the assessment year. If any court or governmental agency decides that
the work performed by HuntMountain does not constitute the kind of work required
by federal or state law, HuntMountain shall nevertheless be deemed to have
complied with the terms of this Agreement if the work done by HuntMountain is of
the kind generally accepted in the mining industry as assessment work under
existing law.








Page 11 of 20




--------------------------------------------------------------------------------

(b)  HuntMountain shall be relieved of its obligation to perform assessment work
for any period in which assessment work is not required or the assessment work
requirement is suspended, and HuntMountain shall have the benefit of subsequent
laws enacted which relate to assessment work, including any laws extending the
time within which to perform assessment work. For each year in which
HuntMountain performs assessment work, it will record in the office where the
location notice or location certificate is recorded, and in any other proper
office in the county (or recording district) in which the claims are located,
and in the proper office of the Bureau of Land Management, an affidavit of
assessment work or other document complying with the requirements of state law
and the Federal Land Policy and Management Act of 1976 and the regulations
implementing and supplementing the Act.




(c)  Owner represents that the Property is one contiguous group of mining
claims, and agrees that work on any one or more of the claims will be for the
benefit of all of the claims. Some or all of the Property is or may be held by
HuntMountain together with one or more other properties in the same general area
as a group, and assessment work may be performed on one or more of the claims in
the group for the benefit of all of the claims in the group (including the
claims which comprise or form a part of the Property) pursuant to a general plan
tending to develop all of the claims in the group and to facilitate the
extraction of ore therefrom. Assessment work so performed shall be deemed to
have been performed on the claims included in the Property.




(d)  Owner represents that no report of geological, geophysical, and geochemical
work (30 U.S.C. §§ 28-1 and 28-2) on the Property has been filed for any
assessment year.




Federal Mining Claim Maintenance Fees.  If under applicable federal laws and
regulations federal annual mining claim maintenance fees are required to be paid
for the unpatented mining claims which constitute all or part of the Property,
beginning with the annual assessment work period of September 1, 2005, to
September 1, 2006, and not less than thirty (30) days before the applicable
deadline (except for the assessment year ending on September 1, 2005),
HuntMountain shall timely and properly pay the federal annual mining claim
maintenance fees, and shall execute and record or file, as applicable, proof of
payment of the federal annual mining claim maintenance fees and of Owner's
intention to hold the unpatented mining claims which constitute the Property.
 HuntMountain shall deliver to Owner proof of HuntMountain’s compliance with
this Section not less than ten (10) days before the applicable deadline.  If
HuntMountain elects to terminate this Agreement more than two (2) months before
the deadline for payment of the federal annual mining claim maintenance fees for
the succeeding annual assessment year, HuntMountain shall have no obligation to
pay the federal annual mining claim maintenance fees for the Property for the
succeeding assessment year.




Change in Federal Mining Law.  If the United States establishes a leasing system
or other system of tenure for lands or minerals now subject to location under
the mining laws, and if the new system gives Owner an election to acquire rights
under the new system in exchange for or in modification of Owner’s existing
rights, HuntMountain may make the election in the name of Owner with respect to
any or all of the unpatented claims included in the Property. Thereafter, during
the term of this Agreement HuntMountain shall pay all royalties, rentals,
bonuses, fees, and other amounts required by the new system,. The rights of
HuntMountain under this Agreement shall extend to the lease or other rights
granted by the new system.





Page 12 of 20




--------------------------------------------------------------------------------




Notices.  All notices and other communications to either party shall be in
writing and shall be sufficiently given if (i) delivered in person, (ii) sent by
fax or electronic communication, with confirmation sent by registered or
certified mail, return receipt requested, or (iii) sent by registered or
certified mail, return receipt requested.  All notices shall be effective and
shall be deemed delivered (i) if by personal delivery, on the date of delivery,
(ii) if by electronic communication, on the date of receipt of the electronic
communication, and (iii) if by mail, on the date of mailing. Any notice given by
or to E.L. Hunsaker III shall be notice by or to all Owners.  Until a change of
address is communicated as indicated above, all notice to Owner shall be
address:




Scoonover Exploration LLC

E.L. Hunsaker III – Managing Member

P.O. Box 2021

Elko, Nevada 89803




and all notice to HuntMountain shall be addressed:




HuntMountain Resources

Tim Hunt, President

1611 N. Molter Road #201

Liberty Lake, WA 99019




With a copy to:

Gregory B. Lipsker

Workland & Witherspoon PLLC

601 W. Main Ave., Suite 714

Spokane, WA 99201




Assignment.  (a)  The rights of either party under this Agreement may be
assigned in whole or in part, subject to the provisions set forth below.




(b)  No change or division in the ownership of the Property or the payments
provided for in this Agreement, however accomplished, shall enlarge the
obligations or diminish the rights of HuntMountain. Owner covenants that any
change in ownership shall be accomplished in such a manner that HuntMountain
shall be required to make payments and to give notices to but one person, firm,
or corporation, and upon breach of this covenant, HuntMountain may retain all
monies otherwise due to Owner until the breach has been cured. No change or
division in ownership shall be binding on HuntMountain until thirty (30) days
after Owner has given HuntMountain a certified copy of the recorded instrument
evidencing the change or division.




(c)  If HuntMountain assigns an undivided interest in this Agreement, each
holder of an undivided interest shall separately pay to Owner the royalties
accruing with respect to that holder’s interest in the production from the
Property. If HuntMountain assigns the whole of or an undivided interest in this
Agreement, liability for breach of any obligation under this Agreement shall
rest exclusively upon the holder of this Agreement or of an undivided interest
who commits





Page 13 of 20




--------------------------------------------------------------------------------

the breach. If this Agreement is assigned as to a segregated portion of the
Property, default by the holder of that portion shall not affect the rights of
holders of any other portion.




(d)  Subject to HuntMountain’s rights under this Agreement, Owner shall have the
right to assign, convey, encumber, or sell all or any part of its interest in
this Agreement or the Property.  No change in ownership of Owner's interest in
the Property shall affect HuntMountain's obligations under this Agreement unless
and until Owner delivers and HuntMountain receives copies of the documents which
demonstrate the change in ownership of Owner's interest.  Until HuntMountain
receives Owner's notice and the documents required to be delivered under this
Section, HuntMountain may continue to make all payments under this Agreement as
if the transfer of Owner's ownership interest had not occurred.  No division of
Owner's ownership as to all or any part of the Property shall enlarge
HuntMountain's obligations or diminish HuntMountain's rights under this
Agreement.




Inurement.  All covenants, conditions, limitations, and provisions contained in
this Agreement apply to and are binding upon the parties to this Agreement,
their heirs, representatives, successors, and assigns.




Force Majeure.  (a)  If HuntMountain shall be prevented by Force Majeure from
timely performance of any of its obligations under this Agreement (except
payment of money to Owner), the failure of performance shall be excused and the
period for performance and the term of this Agreement shall be extended for an
additional period equal to the duration of the Force Majeure.  Upon the
occurrence and upon the termination of any Force Majeure, HuntMountain shall
promptly notify Owner.  HuntMountain shall use reasonable diligence to remedy a
Force Majeure, but shall not be required against its better judgment to settle
any labor dispute or contest the validity of any law or regulation or any action
or inaction of civil or military authority.




(b)  “Force Majeure” means any cause beyond HuntMountain’s reasonable control,
including law or regulation; action or inaction of civil or military authority;
inability to obtain any license, permit, or other authorization that may be
required to conduct operations on or in connection with the Property; unusually
severe weather; mining casualty; unavoidable mill shutdown; damage to or
destruction of mine plant or facility; fire; explosion; flood; insurrection;
riot; labor dispute; inability after diligent effort to obtain workmen or
material; delay in transportation; acts of God; unavailability of a suitable
market for the ores, minerals, or other products from the Property; and
excessive cost of mining, milling, processing, or marketing, or insufficient
prices available for the ores, minerals, or other products from the Property,
which render HuntMountain’s operations uneconomic.




(c)  Force Majeure shall not excuse the failure to perform assessment work
unless a deferment of assessment work has been obtained under 30 U.S.C. § 28b et
seq., in which case failure to perform assessment work shall be excused only for
the period of such deferment.  Force Majeure shall not excuse the failure to
record or file any instrument required to be recorded or filed under the Federal
Land Policy and Management Act of 1976.




Rule Against Perpetuities.  Any right or option to acquire any interest in real
or personal property under this Agreement must be exercised, if at all, so as to
vest such interest in





Page 14 of 20




--------------------------------------------------------------------------------

HuntMountain within twenty-one (21) years after the date of execution of this
Agreement by both parties.




Short Form.  Contemporaneously herewith HuntMountain and Owner may have executed
and delivered a Short Form of this Agreement. HuntMountain may record the Short
Form or this Agreement, or both, as it may elect.




Modification.  No modification, variation, or amendment of this Agreement shall
be effective unless it is in writing and is signed by all parties to this
Agreement.




Entire Agreement.  This Agreement sets forth the entire agreement of the parties
and supersedes all previous and contemporaneous agreements, representations,
warranties, and undertakings, written or oral.




Construction.  (a)  The paragraph headings are for convenience only, and shall
not be used in the construction of this Agreement. The term “Owner” shall be
deemed to be singular or plural, and shall be deemed to be masculine, feminine,
or neuter, whenever the construction of this Agreement so requires.




(b)  The invalidity of any provision of this Agreement shall not affect the
enforceability of any other provision of this Agreement.




Governing Law.  The formation, interpretation, and performance of this Agreement
shall be governed by the internal law (but not the conflicts of law rules) of
the State of Washington. Venue to enforce any action arising hereunder shall lie
in Spokane County, Washington.




Additional Documents.  Owner shall provide HuntMountain with such additional
documents as may be necessary to carry out the purposes of this Agreement. If
conditions change by reason of acquisitions, conveyances, assignments, or other
matters relating to the title to or description of the Property, Owner and
HuntMountain shall execute amendments of this Agreement and the Short Form of
this Agreement, and any other documents which may be necessary to reflect such
changed conditions.




Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original. If any person named as one of
the Owners does not execute this Agreement, it shall nevertheless be binding
upon those persons executing it.




Homestead Waiver.  Owner expressly waives and releases all rights, exemptions,
and benefits under or by virtue of any homestead, homestead exemption, dower,
courtesy, community property, or marital property laws now or hereafter in force
in the state in which the Property is located.











Page 15 of 20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




Scoonover Exploration LLC




 /s/ E. L. Hunsaker

By: _______________________________

      E.L. Hunsaker III, Managing Member

       

On this 13th day of March, 2006, before me, the under-signed, a Notary Public in
and for the State of Nevada, personally appeared E.L. Hunsaker III to me known
to be the Managing Member of Scoonover Exploration LLC, who executed the within
and foregoing instrument and acknowledged the said instrument to be the free and
voluntary act and deed of said company, for the uses and purposes therein
mentioned, and on oath stated that each was authorized to execute said
instrument.  




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.  




/s/ Danielle Gardner

______________________________________________

Notary Public in and for Nevada State

9/23/09

My Commission Expires:  _________________________




HuntMountain Resources




/s/ Tim Hunt

By: ____________________________

 Tim Hunt, President




On this 24th day of February, 2006, before me, the undersigned, a Notary Public
in and for the State of Washington, personally appeared Tim Hunt to me known to
be the President of HuntMountain Resources, who executed the within and
foregoing instrument and acknowledged the said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned, and on oath stated that each was authorized to execute said
instrument.  




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.  




/s/ Theron V Rust

______________________________________________

Notary Public in and for Washington State

11/25/07

My Commission Expires:  _________________________





Page 16 of 20




--------------------------------------------------------------------------------

Dun Glen Project

Exhibit A

Scoonover Exploration LLC - HuntMountain Resources Agreement







Those certain unpatented lode mining claims located in:

Sections 1, 2, 10, 11, 12, 14, 15, 22, and 23; Township 33 North, Range 36 East,

Pershing County, Nevada, more particularly described as follows:




Claim Name

Date Located

Owner

BLM Claim Number

Gus-1

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-2

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-3

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-4

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-5

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-7

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-8

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-9

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-10

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-11

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-12

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-13

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-14

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-15

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-16

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-17

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-18

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-19

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-20

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-21

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-22

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-23

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-24

February 3, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-106

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-107

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-108

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Gus-109

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-20

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-21

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-22

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-23

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-26

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-27

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-28

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-29

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-30

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-31

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-32

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-33

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-38

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-39

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-40

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-41

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-42

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-43

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued





Page 17 of 20




--------------------------------------------------------------------------------






MTR-44

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-45

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-46

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-47

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-50

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-51

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-52

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-53

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

MTR-54

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-3

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-4

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-6

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-7

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-8

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-9

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-10

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-14

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-15

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-16

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-17

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-11

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-12

January 14, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-13

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-18

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-19

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-20

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-21

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-22

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-23

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-24

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-25

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-26

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-27

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-28

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-29

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

Sierra-30

February 4, 2006

Scoonover Exploration LLC

Not Yet Issued

                                                 








Page 18 of 20




--------------------------------------------------------------------------------

Dun Glen Project

Exhibit B

Scoonover Exploration LLC - HuntMountain Resources Agreement







Those certain unpatented lode mining claims located in:

Sections 1, 2, 11, 12, and 14; Township 33 North, Range 36 East,

Pershing County, Nevada, more particularly described as follows:




Claim Name

Date Located

Owner

BLM Claim Number

Black Hole #1

 

Painter

NMC123920

Black Hole #2

 

Painter

NMC123921

Monroe #1

 

Painter

NMC123922

Monroe #2

 

Painter

NMC123923

Monroe #3

 

Painter

NMC123924

M.M. 1

 

Painter

NMC463692

M.M. 2

 

Painter

NMC463693

M.M. 8

 

Painter

NMC463699

Nevada 1

 

Heckman

NMC123909

Nevada 2

 

Heckman

NMC123910

Nevada 3

 

Heckman

NMC123911

Nevada 4

 

Heckman

NMC123912

Nevada 5

 

Heckman

NMC123913




































































Page 19 of 20




--------------------------------------------------------------------------------

[leaseofscoonoverdunglenpr002.gif] [leaseofscoonoverdunglenpr002.gif]





Page 20 of 20


